946 F.2d 888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tom QUINSKY, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Tom QUINSKY, Defendant-Appellant.
Nos. 91-7666, 91-7669.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 17, 1991.

Appeals from the United States District Court for the Middle District of North Carolina, at Winston-Salem.   Hiram H. Ward, Senior District Judge.  (CR-87-241-WS, CA-90-438-6)
Tom Quinsky, appellant pro se.
David Bernard Smith, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Tom Quinsky appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 (No. 91-7666) and denying leave to proceed in forma pauperis on appeal (No. 91-7669).   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.   United States v. Quinsky, CR87-241-WS;  CA-90-438-6 (M.D.N.C. June 19 and July 23, 1991).   We also deny Quinsky's motion for the appointment of counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.